Title: From Thomas Jefferson to Anne Cary Randolph, 26 February 1803
From: Jefferson, Thomas
To: Randolph, Anne Cary


          
            My dear Anne
            Washington Feb. 26. 1803.
          
          Davy Bowles is to call on me this morning, and if he can carry your dictionary I will deliver it to him, having recieved it yesterday from mr Duane. if he cannot, I will endeavor to carry it when I go. in the latter case you will recieve it about the 9th. or 10th. of March, or as soon after as health, weather & roads will permit. tell Jefferson that there is not a book of geography to be had here, but I will give him one I have at Monticello. tell Ellen, Cornelia & Virginia how d’ ye, give my affectionate esteem to your Papa & to your Mama my constant love. for yourself I deliver numberless kisses to this letter which you are to take from it. I hope in a few days we shall all be happy together at Monticello. 
          
            Th: Jefferson
          
        